DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1 July 2020 and 6 August 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
The information disclosure statement filed 26 June 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because U.S. Patent Cite Number 10 does not correspond to an actual U.S. Patent and no copy of Foreign Patent Cite Number 4 was provided.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 15-17, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shim (US 2013/0097366) in view of Kim et al. (“Partial Page Buffering for Consumer Devices with Flash Storage”).
In regards to claim 1, Shim teaches a device for writing data to a memory the device comprising:
a first write buffer having a first data width that matches a width of write data included in a write request and wherein the first write buffer is configured to store the write data (“The buffer memory 1221 temporarily stores data read from the flash memory 1210 or data received from the host 1100. For example, when a program operation is performed, the buffer memory 1221 receives write-requested data from the host 1100 and temporarily stores the received data.”, paragraph 0055; “In addition, the 
a second write buffer having a second data width that matches a data width of the memory and is greater than the first data width (“Finally, the page buffer 1212 has a size to store data equivalent to four pages and the four pages are programmed at one time.”, paragraph 0061); and
a controller configured to write first data stored in the first write buffer to the second write buffer (“The data stored in the buffer memory 1221 is transferred to the page buffer 1212”, paragraph 0055) and write the second data stored in the second write buffer to the memory (“Data stored in the page buffer 1212 is programmed into the memory cell array 1211 according to the control of the control unit 1230.”, paragraph 0053).
Shim fails to teach that writing first data stored in the first write buffer to the second write buffer and writing the second data stored in the second write buffer to the memory is based on a write address included in the write request and an address of the second data stored in the second write buffer.  Kim teaches that writing first data stored in the first write buffer to the second write buffer and writing the second data stored in the second write buffer to the memory is based on a write address included in the write request and an address of the second data stored in the second write buffer (“When a partial page arrives to the buffer, PPB scheme first finds any buffered partial page whose LPN is the same as that of the new partial page. If it exists, the PPB scheme merges those two partial pages into a page.”, section III(A), paragraph 2; “If a new partial page arrives when the buffer is full, the PPB scheme finds full pages in the id.).
In regards to claim 2, Kim further teaches that the controller writes the first data to the second write buffer when a region of the memory corresponding to the write address is included in a region of the memory corresponding to the address of the second data (“When a partial page arrives to the buffer, PPB scheme first finds any buffered partial page whose LPN is the same as that of the new partial page. If it exists, the PPB scheme merges those two partial pages into a page.”, section III(A), paragraph 2).
In regards to claim 3, Kim further teaches that, when a region of the memory corresponding to the write address is not included in a region of the memory corresponding to the address of the second data and the second data is entirely updated with the first data, the controller writes the second data to the memory (“If a new partial page arrives when the buffer is full, the PPB scheme finds full pages in the 
In regards to claim 4, Kim further teaches that, when a region of the memory corresponding to the write address is not included in a region of the memory corresponding to the address of the second data and the second data includes a portion not updated with the first data, the controller reads a portion of data from the memory to update the second data, and writes the updated second data to the memory (“If there is no full page, one or more Least-Recently-Used partial pages are selected as victims, so that the new partial page can be accommodated to the buffer. In this case, one or more RMW operations occur.”, section III(B)).
In regards to claim 5, Shim further teaches that the controller comprises a register configured to store setting information for a setting operation of the controller (“To protect against a program failure of the flash memory 1210, the program fail memory 1222 temporarily stores data to be programmed. Accordingly, the program fail memory 1222 may be referred to as a program backup memory.”, paragraph 0056).
In regards to claim 6, Shim further teaches that the controller repeatedly writes the second data based on the setting information (“Accordingly, when an error occurs while the data stored in the page buffer 1212 is programmed into the memory cell array 1211, the flash memory 1210 may re-perform the program operation using the data stored in the program fail memory 1222.”, paragraph 0057).
In regards to claim 8, Shim further teaches a read buffer having the second data width (“The page buffer 1212 temporarily stores data to be programmed into the 
wherein the controller reads third data from the memory and writes the third data to the read buffer in response to a read command included in a read request, and selects the read data from the third data based on a read address included in the read request (“The page buffer 1212 temporarily stores data to be programmed into the memory cell array 1211 or data read from the memory cell array 1211.”, paragraph 0053).
Kim further teaches that the read buffer is configured to output read data having the first data width (“Among them, read and write operations are performed in a page unit, while erase operation performs in a block unit.”, section II(A)).
In regards to claim 9, Kim further teaches that the controller writes the first data to the read buffer when a region of the memory corresponding to the write address is included in a region of the memory corresponding to an address of the third data (“If the aggregated consecutive sectors make a full page (FP), the full logical page is written to the corresponding physical page, without buffering.”, section III(A), paragraph 1).
In regards to claim 10, Kim further teaches that the controller writes, to the second write buffer, the third data updated with the first data (“If the aggregated consecutive sectors make a full page (FP), the full logical page is written to the corresponding physical page, without buffering.”, section III(A), paragraph 1).
In regards to claim 15, Shim further teaches that the memory comprises a phase change memory, a phase change memory and switch (PCMS), a resistive random access memory (RRAM), a ferroelectric memory, a spin-transfer torque random access 
In regards to claim 16, Shim teaches a device for writing data to a memory, the device comprising:
a first write buffer having a first data width that matches a width of write data included in a write request and wherein the first write buffer is configured to store the write data (“The buffer memory 1221 temporarily stores data read from the flash memory 1210 or data received from the host 1100. For example, when a program operation is performed, the buffer memory 1221 receives write-requested data from the host 1100 and temporarily stores the received data.”, paragraph 0055; “In addition, the buffer memory 1221 has a size to store only data equivalent to a single page (or a single sector).”, paragraph 0061);
a second write buffer having a second data width that matches a data width of the memory and is greater than the first data width (“Finally, the page buffer 1212 has a size to store data equivalent to four pages and the four pages are programmed at one time.”, paragraph 0061); and
a controller configured to update a portion of second data with first data stored in the first write buffer (“The data stored in the buffer memory 1221 is transferred to the page buffer 1212”, paragraph 0055), and to write the second data to the memory (“Data 
Shim fails to teach that updating a portion of second data with first data stored in the first write buffer occurs when a region of the memory corresponding to a write address included in the write request is included in a region of the memory corresponding to an address of the second data stored in the second write buffer so that a hit occurs in the second write buffer and that writing the second data to the memory based on an update state of the second data occurs when the region of the memory corresponding to the write address included in the write request is not included in the region of the memory corresponding to the address of the second data stored in the second write buffer so that a miss occurs in the second write buffer.  Kim teaches that updating a portion of second data with first data stored in the first write buffer occurs when a region of the memory corresponding to a write address included in the write request is included in a region of the memory corresponding to an address of the second data stored in the second write buffer so that a hit occurs in the second write buffer (“When a partial page arrives to the buffer, PPB scheme first finds any buffered partial page whose LPN is the same as that of the new partial page. If it exists, the PPB scheme merges those two partial pages into a page.”, section III(A), paragraph 2) and that writing the second data to the memory based on an update state of the second data occurs when the region of the memory corresponding to the write address included in the write request is not included in the region of the memory corresponding to the address of the second data stored in the second write buffer so that a miss occurs in the second write buffer (“If a new partial page arrives when the buffer is full, the PPB id.).
In regards to claim 17, Shim further teaches that the controller sets the update state of the second data to:
an entirely invalid state in which the second data is entirely not updated;
a partially valid state in which the portion of the second data is not updated; or
an entirely valid state in which the second data is entirely updated (“If a new partial page arrives when the buffer is full, the PPB scheme finds full pages in the buffer.”, section III(B)).
In regards to claim 23, Shim further teaches a read buffer having the second data width (“The page buffer 1212 temporarily stores data to be programmed into the memory cell array 1211 or data read from the memory cell array 1211.”, paragraph 0053), 
wherein the controller reads third data from the memory and writes the third data to the read buffer in response to a read command included in a read request (“The page buffer 1212 temporarily stores data to be programmed into the memory cell array 1211 or data read from the memory cell array 1211.”, paragraph 0053), and writes the first data to the read buffer when a region of the memory corresponding to the write address is included in a region of the memory corresponding to an address of the third data (“In the same manner, the buffer memory 1221 receives data of the second to fourth sectors S2-S4 of the host memory 1124, and the data of the second to fourth sectors S2-S4 of the host 1124 are stored in the page buffer 1212 and the program fail memory 1222, respectively.”, paragraph 0066).
Kim further teaches the read buffer configured to output read data having the first data width (“Among them, read and write operations are performed in a page unit, while erase operation performs in a block unit.”, section II(A)).
In regards to claim 25, Shim teaches a method of writing data to a memory, the method comprising:
receiving a write request including a write command, write data, and a write address (“The SSD controller 7210 transfers/receives a signal SGL to/from the host 7100 through the signal connector 7231. The signal may include a command, an address, data, etc. According to the command of the host 7100, the SSD controller 7210 writes data into a corresponding memory device or reads data from the corresponding memory device.”, paragraph 0147);
writing, in response to the write command, the write data to a first write buffer having a first data width that matches a width of the write data (“The buffer memory 1221 temporarily stores data read from the flash memory 1210 or data received from the host 1100. For example, when a program operation is performed, the buffer memory 1221 receives write-requested data from the host 1100 and temporarily stores the received data.”, paragraph 0055; “In addition, the buffer memory 1221 has a size to store only data equivalent to a single page (or a single sector).”, paragraph 0061);
writing first data stored in the first write buffer to a second write buffer (“The data stored in the buffer memory 1221 is transferred to the page buffer 1212”, paragraph 0055), the second write buffer having a second data width that matches a data width of the memory and is greater than the first data width (“Finally, the page buffer 1212 has a size to store data equivalent to four pages and the four pages are programmed at one time.”, paragraph 0061); and
writing the second data to the memory (“Data stored in the page buffer 1212 is programmed into the memory cell array 1211 according to the control of the control unit 1230.”, paragraph 0053).
Shim fails to teach that the writing first data stored in the first write buffer to a second write buffer is based on the write address and an address of second data stored in the second write buffer; and
that the writing the second data to the memory is based on the write address and the address of the second data stored in the second write buffer.
Kim teaches that the writing first data stored in the first write buffer to a second write buffer is based on the write address and an address of second data stored in the second write buffer (“When a partial page arrives to the buffer, PPB scheme first finds any buffered partial page whose LPN is the same as that of the new partial page. If it exists, the PPB scheme merges those two partial pages into a page.”, section III(A), paragraph 2); and
that the writing the second data to the memory is based on the write address and the address of the second data stored in the second write buffer (“If a new partial page arrives when the buffer is full, the PPB scheme finds full pages in the buffer. If they exist, the Least-Recently-Used full page, among them, is selected as a victim for replacement. The victim page is written to the flash memory without RMW operation. If there is no full page, one or more Least-Recently-Used partial pages are selected as victims, so that the new partial page can be accommodated to the buffer.”, section III(B)) 
in order “to reduce the costly Read-Modify-Write operations” (section V).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shim with Kim such that the writing first 
that the writing the second data to the memory is based on the write address and the address of the second data stored in the second write buffer
in order “to reduce the costly Read-Modify-Write operations” (id.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shim (US 2013/0097366) in view of Kim et al. (“Partial Page Buffering for Consumer Devices with Flash Storage”) and Asnaashari (US 9,916,105).
In regards to claim 7, Shim in view of Kim teaches claim 5.  Shim in view of Kim fails to teach that each of the first write buffer and the second write buffer is reconfigurable, and
the controller sets a first depth of the first write buffer and a second depth of the second write buffer based on the setting information.
Asnaashari teaches that each of the first write buffer and the second write buffer is reconfigurable (“Configuration registers can be provided to facilitate programmable configuration of the memory device. Example configurable parameters can include shift times, transfer times, memory page size, page buffer size, and so forth.”, Col. 2, lines 17-21), and
the controller sets a first depth of the first write buffer and a second depth of the second write buffer based on the setting information (“Configuration registers can be provided to facilitate programmable configuration of the memory device. Example 
in order “to provide compatibility with different page size defaults while lowering current consumption by the page buffer” (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shim with Kim and Asnaashari such that each of the first write buffer and the second write buffer is reconfigurable, and
the controller sets a first depth of the first write buffer and a second depth of the second write buffer based on the setting information
in order “to provide compatibility with different page size defaults while lowering current consumption by the page buffer” (id.).

Claims 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shim (US 2013/0097366) in view of Kim et al. (“Partial Page Buffering for Consumer Devices with Flash Storage”) and Cho et al. (US 2013/0151760).
In regards to claim 11, Shim in view of Kim teaches claim 1.  Shim in view of Kim fails to teach that the controller writes the second data to the memory in an idle mode.  Cho teaches that the controller writes the second data to the memory in an idle mode (“A background operation such as garbage collection may be performed during an idle time of a memory system 1000. The background operation may be requested by the memory controller 1200, not an external device. When a program operation associated with the background operation is requested, the memory controller 1200 may transfer a program command sequence PS300, during which the nonvolatile memory device 1400 
In regards to claim 12, Shim further teaches that the controller writes the first data to the second write buffer (“The data stored in the buffer memory 1221 is transferred to the page buffer 1212”, paragraph 0055).
Kim further teaches that the controller determines that the second data stored in the second write buffer is in an entirely updated state when a region of the memory corresponding to the write address received is included in a region of the memory corresponding to the address of the second data (“When a partial page arrives to the buffer, PPB scheme first finds any buffered partial page whose LPN is the same as that of the new partial page. If it exists, the PPB scheme merges those two partial pages into a page. Note that the merged page can be a full page.”, section III(A), paragraph 2).
Cho further teaches that a region of the memory corresponding to the write address is received after the idle mode is ended (“If the second command 30h including program speed information is received, the control signal R/BB may goes to a low level. During a program time tPGM3, that is, a period of time when the control signal R/BB is maintained at a low level, a program operation may be executed.”, paragraph 0063).
In regards to claim 13, Shim further teaches that the controller writes the first data to the second write buffer (“The data stored in the buffer memory 1221 is transferred to the page buffer 1212”, paragraph 0055).
Kim further teaches that the controller determines that only a portion corresponding to the first data of the second data stored in the second write buffer is in an updated state when a region of the memory corresponding to the write address received is not included in a region of the memory corresponding to the address of the second data (“When a partial page arrives to the buffer, PPB scheme first finds any buffered partial page whose LPN is the same as that of the new partial page. If it exists, the PPB scheme merges those two partial pages into a page. Note that the merged page can be a full page.”, section III(A), paragraph 2).
Cho further teaches that a region of the memory corresponding to the write address is received after the idle mode is ended (“If the second command 30h including program speed information is received, the control signal R/BB may goes to a low level. During a program time tPGM3, that is, a period of time when the control signal R/BB is maintained at a low level, a program operation may be executed.”, paragraph 0063).
In regards to claim 20, Shim in view of Kim teaches claim 15.  Shim in view of Kim fails to teach that, when entering an idle mode, the controller sets the second data to a backup state by writing the second data to the memory after switching the second data to the entirely valid state.  Cho teaches that, when entering an idle mode, the controller sets the second data to a backup state by writing the second data to the memory after switching the second data to the entirely valid state (“A background operation such as garbage collection may be performed during an idle time of a memory .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shim (US 2013/0097366) in view of Kim et al. (“Partial Page Buffering for Consumer Devices with Flash Storage”) and Bishop (“Using ARM Processor-based Flash MCUs as a Platform for Custom Systems-on-Chip”).
In regards to claim 14, Shim further teaches that the device receives the write request from the system bus (“When write data is received from the host”, abstract).
Kim further teaches that the first data width matches a data width supported by the system bus (“read and write operations are performed in a page unit”, section II(A), paragraph 1).
Shim in view of Kim fails to teach that the device is embedded in an integrated circuit together with a system bus and a processor connected to the system bus.  id.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakanishi (US 2014/0258606) teaches a subpage buffer.  Zimmerman (US 2019/0035437) teaches write masks used for RMW operations.  Lee (US 2020/0097408) teaches caching subpage data.  Hatanaka et al. ("Ferroelectric (Fe)-NAND Flash Memory With Batch Write Algorithm and Smart Data Store to the Nonvolatile Page Buffer for Data Center Application High-Speed and Highly Reliable Enterprise") teaches a batch write of sectors.  Kang et al. ("Subpage-Aware Solid State Drive for Improving Lifetime and Performance") teaches merging subpage requests in a write buffer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        16 February 2022